DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 12, 18, 20, and 22-24 are previously canceled.  
Claims 1-3, 7-9, 13-15, 17, 13, and 19 are amended. 
Claims 1, 7, 13, and 19 are independent claims.
Claims 1-11, and 13-17, 19, 21, and 25-26 are pending in this application.
This Action has been made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2012-172700, filed on 08/03/2012.


Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “…patterns comprises is a …” which appears a typo error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8, 13-14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek et al., US Pub. No. 20090089175 (hereinafter as “Platek”) in view of Bertranou et al., US Pub. No. 20080128496 (hereinafter as “Bertranou”), Wood et al., US Pub. No. 20130022238 (hereinafter as “Wood”), and Bauchot et al., US Pub. No. 20090169019 (hereinafter as “Bauchot”), further in view of YANG, US Pub. No. 20090181214 (hereinafter as “Yang”).
Regarding claim 1, Platek teaches a product management method (Abstract: product evaluation method with managing information/data related to product for storing in plurality of databases (DB), Figs. 4-8) comprising:
by computer, (see Fig. 1 as shown plurality computers, and pars. [0035 and 73] “computer”), visualizing a result of analyzing (pars. [0074]: “selecting it from a list of products displayed in a display functioning as the output unit 52” such displaying list of products as visualized results of analyzing, [0080], e.g., screen for displaying the visualized result of analyzing product information/data (i.e., evaluating, measuring, identifying, selecting, etc.), pars. [0048-50] embedded the “visualizing” a result of the analyzing (e.g., analysis pattern of product’s image(s), and [0113]):
acquiring a first data group and a second data group (Fig. 4: Product catalog DB 31 includes Group A1, Group D1, Group E1, etc., at the “Product group” column, and par. [0092] e.g., through the step of the product characteristic acquisition, the “product X targeted for evaluation is a bag whose category is Bag, brand name is Brand A, product group is Group A1, … an identification ID is 0001…”), wherein
the first data group includes a first plurality of image features extracted from surface patterns of a component equipped with a product, (Figs. 5-6: “Characteristic item" column including “Pigment composition of pattern" and “Surface shape” are interpreted as the different image features of the pattern formed on a surface of a component from detected unit obtaining from a product, e.g., a bag or X product.  The “Pigment composition of pattern” and “Surface shape” are interpreted as pattern formed on a surface of a component of a product that are detected using the “characteristic acquisition method”, see in Fig. 1 product: bag at element X is detected at element 10; and Fig. 3 at elements 12-13 of the “Characteristic acquisition” at element 10; and see par. [0014]: “… acquiring characteristics of products by using appropriate devices for different type of products for the purpose of characteristic acquisition, it is possible to analyze differences in internal construction of products, materials, pigments of patterns, metal parts, sewn fabrics, adhesive agents, formed patterns such as coatings, compositions of precious metals, accuracy of patterns, surface roughness and the like. Evaluations can also be performed with even more accuracy when multiple devices are used in combination.”. The product X  can be any type of item as long as they are objects whose characteristic information can be acquired, see various products in par. [0039]; and par. [0043] disclosed the “transparent image” and “image data” are illustrated the image features, which are detected/extracted by the detection units 12-13 (Fig. 3), are identified the internal construction, the shape of the components, etc. of the product X, and further details of the detected/extracted surface pattern of component(s) in pars. [0047-51], e.g., textured pattern, coating, roughness, etc., wherein at least textured pattern is interpreted as the first image feature of the first data group)
the second data group includes a second plurality of the image features extracted from the surface patterns of the component equipped with the product (again in Figs. 5-6: “Characteristic item" column including “Pigment composition of pattern" and “Surface shape” are interpreted as the different image features of the pattern formed on a surface of a component which are detected=extracted from the unit 12-13 of Fig. 3 as interpreted as the second plurality of the features.  The “Pigment composition of pattern” and “Surface shape” are interpreted as pattern formed on a surface of a component of a product that are detected using the “characteristic acquisition method”, see in Fig. 1 as shown the product: bag at element X is detected by method at element 10, and Fig. 3 at elements 12-13 of the “Characteristic acquisition” at element 10; and see par. [0014]: The product X can be any type of item as long as they are objects whose characteristic information can be acquired, see various products in par. [0039]; and par. [0043] disclosed the “transparent image” and “image data” as interpreted as the image features, which are detected/extracted by the detection units 12-13 (Fig. 3), further details of the detected/extracted surface pattern of component(s) in pars. [0047-51], e.g., textured pattern, coating, roughness, etc., wherein if the textured pattern is the first feature, then the coating and/or roughness is/are the second and/or third features of the second and/or third data groups)
*** Examiner’s note: The Amended Limitations are disclosed/shown in the Applicant’s Fig. 1 and Fig. 7 and Fig. 10.
clustering the image features included in the first data group and the second data group to form groups based on the image features (Figs. 3-4:  the detection units 12-13 of the Characteristic acquisition 10 detect/extract images’ data/features from the different types of products (see par. [0039]) and transmit to the Evaluation 20 for collects/gathers=clusters all the detected image’s features/data to evaluate products based on the collected products’ characteristics, and then send to storage 30 to store all evaluated data/information in the product catalog database 31, which is collected/grouped=clustered including the Identification ID=image features (**Examiner’s note: in comparison to the Applicant’s Figures 1, 10 and 13), product groups, product name, shape, size, color, Evaluation task, etc.; and Fig. 4: “Product catalog DB 31" collects/clusters image data/information of products from characteristic acquisition units 12-13, and stores in form groups: Group A1, Group D1, Group E1, etc., as group labels in “Product group" column of database 31 based on image features detected/extracted by detection units 12-13 of Fig. 3; see further details in par. [0060]: databases (DBs 31-38) are stored the products’ information including “These databases consist of information created in advance by collecting required information… when the evaluation mechanism 20 performs the authentication and value estimation of the product X…” wherein the “collecting” technique herein is interpreted as the clustering; par. [0062]: “…various patterns corresponding to the attributes of the products such as individual products, product groups, or product categories.”, and par. [0072] “…certain amount of information is acquired, collected, and registered in advance in each of these databases, which the product evaluation system 1 uses for authentication and value estimations.”).
Platek does not explicitly teach the amended limitations: “each of the first plurality of the image features is related with first information that includes at least a first one of product information regarding the product and distribution information regarding distribution of the product, and each of the second plurality of the image features is related with second information that includes at least a second one of the product information regarding the product and the distribution information regarding distribution of the product,” “analyzing one or both of the distribution information and product information related with the image features by calculating a first statistic of the first information and a second statistic of the second information for each group obtained by the clustering,” “wherein the surface patterns formed on the surface of the component comprise a first pattern, by which the image features are clustered, a second pattern indicating at least one of an individual identification of the component and a combination of the first pattern and the second pattern,” “wherein the first pattern is produced by a mold in a first process of a press molding, ejection molding, or casting using the mold, 
In the same field of endeavor (i.e., verifying/evaluating the authenticity of items/products as known as data processing), Bertranou teaches:
each of the first plurality of the image features is related with first information that includes at least a first one of product information regarding the product and distribution information regarding distribution of the product (par. [0056] discloses the each of the plurality image features, e.g.,  “verifiable label features 4”, “image of label feature 121” which are related with the items=products including in “verifiable item information 6 may include, but is not limited to, an item name, description, characteristic, manufacturer, or distributor. Examples of verifiable item information 6 include, but are not limited to, one or more of: the item's manufacturer, model, weight or dosage of a contained substance, distributor, intended use, intended geographic local, or any other specific or general information related to the item or procurement or distribution thereof.” wherein the “item name” is interpreted as the first information, and wherein the “manufacturer” “distributor” and “intended geographic local…, or distribution thereof” are interpreted as the distribution information regarding distribution of the items/products as well known by a skilled artisan.  These information (e.g., item/production information and distribution information) are stored in the “label-item database”, see par. [0059]; further see pars. [0045-46] for more details of the “unique” image label features and the information of the items/products/goods (e.g., item/product information and the distribution information.  *** Examiner’s note: Since the claim is not required any particular the “first information” and “distribution information”; Hence, the “item name” and the information/data of the distribution of goods including the information of manufacturer, distributors, etc., in par. [0056] of Bertranou should be matched as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation), and
each of the second plurality of the image features is related with second information that includes at least a second one of the product information regarding the product and the distribution information regarding distribution of the product (again see par. [0056] as such above interpretation to the items/products name(s), description information, and distributor, manufacturer, geographical location as distribution information, respectively.  Wherein the “verifiable label features 4”, “image of label feature 121” as interpreted as second image feature(s), which are related with the items=products information, e.g., “an item name, description, characteristic”, and any other specific or general information related to the item, and the distribution information, e.g., “the item's manufacturer, …, distributor, intended geographic local, …or distribution thereof.” wherein the “description” information is interpreted the second information. These information are stored in the “label-item database”, see par. [0059]; further see pars. [0045-46] for more details of the “unique” image label features=image features, and the information of the items/products/goods (e.g., item/product information and the distribution information.  ***Examiner’s note: since the claim does not require particular the “second information” and “distribution information”; hence, the description information and items’ manufacturer/distributor information in par. [0056] of Bertranou 
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Bertranou would have provided Platek with the above limitation for performing verification of the authenticity of goods (e.g., items/products) based on the items information and distribution information stored in the database when received the input of image features (e.g., unique label image code) to prevent the counterfeiting in locations of distribution items/products (Bertranou: Abstract, figs. 1-2, and 5-6, and pars. [0010-13, and 45-46]).
Platek and Bertranou do not explicitly teach the limitations: “analyzing one or both of the distribution information and product information related with the image features by calculating a first statistic of the first information and a second statistic of the second information for each group obtained by the clustering,” “wherein the surface patterns formed on the surface of the component comprise a first pattern, by which the image features are clustered, a second pattern indicating at least one of an individual identification of the component and a combination of the first pattern and the second pattern,” “wherein the first pattern is produced by a mold in a first process of a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.”
analyzing one or both of the distribution information and product information related with the image features by calculating a first statistic of the first information and a second statistic of the second information for each group obtained by the clustering,” (par. [0006] discloses the methods and systems for identifying, tracking, tracing, and determining the authenticity of a good=product (see par. [0018] “a good” refers to any item” or “product”)  including the capture image of a unique signature associated with a good=product at the good’s origin which can be “a random three-dimensional structure or pattern unique to the particular good”, and “to store information” which are technically interpreted as the “analyzing” one (or both) of the production, and distribution information (see par. [0017]; pars. [0019-20] disclose “a group of similar goods” and “a class of objects” are interpreted as the group obtained by the clustering, e.g., gathering the good information as disclosed in pars. [0006 and 17] via steps of receiving data/information, evaluating and sending to store in database; par. [0021] unique structure features, e.g., unique patterns, see further in pars. [0028-29, and 0031-32]; and par. [0039], e.g., “The analysis performed by the authentication center 160 includes determining whether the filed image (or its data) …”; pars. [0040] “perform the analysis based on other information in addition to the characterization information…” and [0041] disclose the “statistical comparison of the field characterization, field image, … captured image, associated metrics or other information stored in the database”, “Pearson's chi-square and/or x-squared tests”, and “other statistical correlation, …, another statistical learning tool or algorithm” of the good information that are embedded the “calculating” statistic as known by a skilled artisan).

Platek, Bertranou, and Wood do not explicitly teach the limitations: “wherein the surface patterns formed on the surface of the component comprise a first pattern, by which the image features are clustered, a second pattern indicating at least one of an individual identification of the component and a combination of the first pattern and the second pattern,” “wherein the first pattern is produced by a mold in a first process of a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.”
In the same field of endeavor, Bauchot teaches: “wherein the surface patterns formed on the surface of the component comprise a first pattern, by which the image features are clustered, a second pattern indicating at least one of an individual identification of the component and a combination of the first pattern and the second pattern,” (fig. 3 is shown as a first pattern 315 for clustered data, and a second pattern 310 for indicated identification of the bottle 300 as interpreted as the component. The patterns are forming on the surface of the bottle=component; pars. [0116-125] wherein “an object identifier” is interpreted as the second pattern indicating the identification of the branded good/component, and the “AC correlation ID” is interpreted as the first pattern by which the data/metadata/information is clustered and stored in the tables of database as shown in figs. 4-6 and 8 at “Clearing House”.  ***Examiner’s note: since the claim does not require particular “component” and what “data is cluster” and “individual identification” in the first “pattern” and second “pattern”; hence, the patterns and component as shown in fig. 3 of Bauchot should be matched. See MPEP § 2111 – Claim Interpretation).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Bauchot would have provided Platek, Bertranou and Wood with the above indicated limitations for performing the determination of the an authentic/counterfeited objects as the products/goods (Bauchot: Abstract and pars. [0057-61]).
Platek, Bertranou, Wood, and Bauchot do not explicitly teach the amended limitations: “wherein the first pattern is produced by a mold in a first process of a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.”
In the same field of endeavor, Yang teaches: 
“wherein the first pattern is produced by a mold in a first process of a press molding, ejection molding, or casting using the mold” (Abstract: Abstract: “A fastener structure with a fine pattern on a surface thereof, wherein a mold core is formed with a mold cavity having a fastener member shape, …plastic ejection molding is implemented to manufacture a fastener member having a fine pattern…”, wherein the “fine pattern”=a first pattern is implemented by “plastic ejection molding” to manufacture a fastener member, and par. [0033], e.g., “plastic ejection molding”), and
“wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.” (par. [0012] “A decorative design is etched out on the portion out of the pattern to form a matt surface” which is equivalent to “etching” further in [0030]; and in pars. [0010] “Laser cutting a specific pattern” wherein the specific pattern is interpreted as random pattern, and see further in fig. 1 as disclosed steps of fabricating of a mold core and laser cutting the adhesive paper in the mold cavity for implementing of mold texture and completing mold core with surface having a decorative design and implementing of plastic ejection molding to produce the product/component see fig. 5, pars. [0005-6] wherein the fastener member is interpreted as the “component”; and further in pars. [0028, 0035]. ***Examiner’s note: since the claim does not require particular pattern(s) and component; hence, the patterns produced/form by/in ejection molding, etching/cutting, and component, e.g. a fastener member (fig. 5), of Yang should be matched. See MPEP § 2111 – Claim Interpretation).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Yang would have provided Platek, Bertranou, Wood, and Bauchot with the above indicated limitations to add value in performing the structure of the product with patterns (e.g., ejection molding, etching, cutting, etc.) (Yang: Abstract, fig. 5 and pars. [0005-15]).
image features are on a predetermined region of the component, and is generated in a production process of the component.”(fig. 3: image feature of the pattern(s) is shown on the label as component of the bottle as product at element 300)
Claims 7-8, 13-14, and 19 are rejected in the analysis of above claims 1-2; and therefore, the claims are rejected on that basis.

Claims 3, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Bertranou, Wood, Bauchot, and Yang, and further in view of Torihara, US Pub. No. 20050063172 (hereinafter “Torihara”).
Regarding claim 3, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Bertranou, Wood, Bauchot, and Yang do not teach claim limitation: “the surface patterns comprise a sand-pear-skin pattern formed on the component.”
In the same field of endeavor (i.e., product management), Torihara clearly teaches:  “the surface patterns comprise a sand-pear-skin pattern formed on the component.” (pars. [0058, 60, 67-68, and 73]: “pear-skin texture pattern”, which is formed on the component (e.g., a shine wave shape boundary/regions) of product. The pear-skin texture pattern is well known as sand-pear-skin pattern)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Torihara would have provided Platek, Bertranou, , Bauchot, and Yang with a sand-pear-skin for the benefits of improvement the pattern of product.
Claims 9 and 15 are rejected in the analysis of above claim 3; and therefore, the claims are rejected on that basis.

Claims 4, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Bertranou, Wood, Bauchot, and Yang and further in view of SEKINE, US Pub. No. 20120250326 (hereinafter “Sekine”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claims 1 and 2. However, Platek, Bertranou, Wood, Bauchot, and Yang do not teach claim limitation: “the predetermined region is a concave portion of the component.”
Sekine teaches: “the predetermined region is a concave portion of the component.” (par. [0021], e.g., “predetermined regions” and “concave and convex shapes”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Sekine would have provided Platek, Bertranou, Wood, Bauchot, and Yang with a pattern on a predetermined region, generated in a production process of the component for the benefits of improvement the insulating layer of production as flexible board.
Claims 10, and 16 are rejected in the analysis of above claim 4; and therefore, the claims are rejected on that basis.

Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Bertranou, Wood, Bauchot, and Yang, and further in view of Sudo et al., US Pub. No. 20120125257 (hereinafter "Sudo").
Regarding claim 5, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Bertranou, Wood, Bauchot, and Yang do not teach claim limitation: “the component is a casting product made by the mold.”
In the same field of endeavor (i.e., product management), Sudo clearly teaches: “the component is a casting product made by a mold.” (par. [0028]: “…a cast mold used for manufacturing a casting product”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Sudo would have provided Platek, Bertranou, Wood, Bauchot, and Yang with a casting product made by a mold for the benefits of improvement the casting product used by mold.
Claims 11 and 17 are rejected in the analysis of above claim 5; and therefore, the claims are rejected on that basis.

Claims 6, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Bertranou, Wood, Bauchot, and Yang and further in view of Haggard, US Pub. No. 20130247280 (hereinafter “Haggard”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Bertranou, Wood, Bauchot, and Yang do not teach claim limitations: “the fastening component is at least any one of fastening components of a 
In the same field of endeavor (i.e., product management), Haggard clearly teaches: “the fastening component is at least any one of fastening components of a slide fastener, a hook-and-loop fastener, a snap fastener, a rail fastener, a buckle, a cord stopper, a belt adjuster, a loop clutch, a snap button, and a button.” (pars. [0015], e.g., “button hole 22 that can connect to two buttons, … snap fastener button 22, …”, [0016], e.g., “a button and button hole, a hook and loop fastener”, [0018], e.g., “snap fit”, “a belt buckle”, "slot or loop, a zipper, or a hook and loop”).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Haggard would have provided Platek, Bertranou, Wood, Bauchot, and Yang with at least above one of fastening components to perform the implementing item product in making the strap stay/connecting.
Claim 25 is rejected in the analysis of above claim 6; and therefore, the claim is rejected on that basis.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Bertranou, Wood, Bauchot, and Yang and further in view of Dameri, US Pub. No. 2011/0276502 (hereinafter as “Dameri”).
Regarding claim 21, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Bertranou, Wood, Bauchot, and Yang do not explicitly teach: at least one of distribution information and authenticity information for the product equipped with the component.”
In the same field of endeavor (i.e., information/data processing), Dameri teaches: “outputting a result of the analyzing, the result indicating at least one of … authenticity information for the product equipped with the component.” (see Abstract: send results to client/user, who sends request for determining product’s authenticity check; Fig. 1, at element 9: embedded the monitor to receiving “outputting” results displaying via graphical user interface (GUI) (see par. [0053]), Fig. 3 as shown equipped with the component; Fig. 6B at elements 50 and 46b; and pars. [0095-96 and 98-99] result for checking authenticity of product=analyzing with indication of “OK” authenticity or “NC” as counterfeit result)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Dameri would have provided Platek, Bertranou, Wood, Bauchot, and Yang with the above indication to perform the authenticity/counterfeit checking/monitoring product appropriate to consumer.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Bertranou, Wood, Bauchot, and Yang and further in view of and further in view of Lichtinger et al., US Pub. No. 2007/0088600 (hereinafter as “Lichtinger”).
Regarding claim 26, the claim is rejected by the same reasons set forth above to claim 1.  Platek, Bertranou, Wood, Bauchot, and Yang do not explicitly teach the limitation: “wherein visualizing the result comprises controlling a display to display a  location at which the product has been located.”
In the same field of endeavor (i.e., data processing), Lichtinger teaches:
wherein visualizing the result comprises controlling a display to display a geographic map (Figs. 2-3 the graphical user interface (GUI) displays the geographic map as implies the visualization algorithm) and at least one indication on the geographic map corresponding the location at which the product has been located.” (Figs. 2-3 as shown the displaying of a geographic map indicates location(s) at which the group of products has been distributed, Figs. 12 and 14: at “Location” tab, and the report is a result, Fig. 33 at elements 8 and 9 as interpreted “group” of product(s); further in pars.[0051] and [0057]: as the “Product Quality Maps” utilizes color coded shapes to represent refinery, terminal and tank farm facilities/marked=distributes, and [0064] the “analytical results screen” implied visualizing the result).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Lichtinger would have provided Platek, Bertranou, Wood, Bauchot, and Yang with the above indication to perform the displaying products’ location in the geographic /map from where the products has been located.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's arguments filed on 11/22/2021 with respect to independent claim 1 (same as claim 7, 13, and 19) per the amended limitations (see Remarks, pages 13-15) has been fully considered but are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169